Mr. Chief Justice Clarity delivered the opinion of the court: , The claimant alleges that on Jan. 10th, 1925, she was employed as a domestic in the dining: room of the Peoria State Hospital at Bartonville, Illinois, and had been employed at said institution for six years prior thereto; that on said day while employed she was injured by a patient of said State Hospital and received' an injury on the forehead above the right eye, and an injury at the base of the skull and a lacerated face. She claims that such injury gave her intense pain at the back of the head and over the right eye and caused her eyes to be crossed making her see double and rendering her hearing defective. It is also alleged that she had a partial facial paralysis for á considerable length of time.. There is no contention as to the fact that she was injured in the course of employment by the State of Illinois, and there is no contention as to the fact of her being severely injured causing her severe pain and inconvenience and incapacitating her for a considerable length of time and from the record it appears that, she suffered a severe nervous shock in addition to the injuries above described. The defendant the State of Illinois, is endeavoring to give the wards of the State the best possible care and therefore must have employes of the best standard and type obtainable in order to carry on the great charitable program of the State and therefore the employes of the State should have the same protection and consideration as is given to employes by private corporations. Therefore after considering the records very carefully under the Compensation Act of the State of Illinois and as a matter of equity and social justice, the court recommends that claimant he allowed the sum of Twenty-five Hundred ($2,500.00) Dollars.